Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 8, drawn to a construction board, classified in B29L 2031/10.
II. Claims 9 - 18, drawn to a method of forming a multi-layer fiber mat, classified in B32B 37/0038.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I can be made by any other process and does not require a process where a fluid mixture is used and strained to form a fibrous layer as disclosed in the process of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Touslee on September 3, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9 - 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 - 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the construction board" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajander et al (US 2008/0108266).
With regards to claim 9, Kajander discloses a method of forming a multi-layer fiber mat (Abstract) comprising:
Pouring or discharging a first fluid mixture (Figure 2 item S1) onto a porous belt or surface (Figure 2 item 20), the first fluid mixture comprising a first fluid and a first group of fibers that are homogeneously mixed or dispersed within the first fluid (paragraph 29)
Draining or removing the first fluid from the first fluid mixture (Figure 2 item S1) as the first fluid mixture is poured or discharged onto the porous belt or surface (Figure 2 item 20) in order to form a layer of the first group of fibers (Figure 2 item L1) atop the porous belt or surface (paragraph 29)
Pouring or discharging a second fluid mixture (Figure 2 item S2) onto a porous belt or surface (Figure 2 item 20) atop the layer of the first group of fibers as the first fluid is drained or removed from the first fluid mixture (Figure 2 item L 1-2, paragraph 29), the second fluid mixture comprising a second fluid and a second group of fibers that are homogeneously mixed or dispersed within the second fluid (paragraph 29)
Draining or removing the second fluid form the second fluid mixture (Figure 2 item S2) as the second fluid mixture is poured or discharged  onto the porous belt or surface (Figure 2 item 20) in order to form a layer of the second group of fibers atop the porous belt or surface and atop the layer of the first group of fibers (Figure 2 item L2), where the layer of the second group of fibers and the layer of the first group of fibers are simultaneously formed (paragraph 29)
Applying a binder to the layer of the first group of fibers and the layer of the second group of fibers in order to simultaneously bind the layer of the first group of fibers and the layer of the second group of fibers together and bind the first group of fibers and the second group of fibers together (paragraphs 27 and 28)
With regards to claim 10, the teachings of Kajander are presented above. Additionally Kajander teaches that the second fluid mixture is poured or discharged onto the porous belt or surface within 30 inches of where the first fluid mixture is poured or discharge onto the porous belt or surface (as seen in Figure 2 where item S1 and item S2 are separated by the thickness of the lamella item 64 which is within 30 inches).
With regards to claim 11, the teachings of Kajander are presented above. Additionally Kajander teaches that the binder is the only binder that is applied to the first group of fibers and the second group of fibers (paragraphs 27 and 28).
With regards to claim 12, the teachings of Kajander are presented above. Additionally Kajander teaches that the multi-layer fiber mat does not include a binder concentration at an interface between the layer of the first group of fibers and the layer of the second group of fibers (Figure 2 item L 1-2, paragraphs 29 and 30).
With regards to claim 13, the teachings of Kajander are presented above. Additionally Kajander teaches that the binder is homogeneously or uniformly dispersed within the multi-layer fiber mat (paragraphs 27 and 28).
With regards to claim 14, the teachings of Kajander are presented above. Additionally Kajander teaches that the first group of fibers consists of coarse glass fibers having an average fiber diameter of between 8 and 25 microns (paragraph 34).
With regards to claim 15, the teachings of Kajander are presented above. Additionally Kajander teaches that the second group of fibers consists of a combination of coarse glass fibers having an average fiber diameter of between 8 and 25 microns and glass microfibers having an average fiber diameter of between 0.5 and 6 microns (paragraphs 34 and 35).
With regards to claim 16, the teachings of Kajander are presented above. Additionally Kajander teaches that the method further comprises applying a coating atop the layer of the second group of fibers (paragraphs 36 and 37).
With regards to claim 17, the teachings of Kajander are presented above. Additionally Kajander teaches that the coating is applied atop the layer of the second group of fibers upon the second group of fibers filtering out a component of the binder so that the component remains on an exterior surface of the layer of the second group of fibers (paragraphs 36 and 37).
With regards to claim 18, the teachings of Kajander are presented above. Additionally Kajander teaches that the method further comprising positioning the multi-layer fiber mat atop a construction board during formation of a construction board (paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746